Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Taiwanese Application TW108213501 dated 10/14/2019 and applicant has filed a certified copy of this Taiwanese application on 09/24/2020.

Response to Amendments
Claims 1-4 were previously pending. Claims 1 and 3 are amended. New claims 5-12 are added.
Applicant’s amendments to the specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 02/16/2022.
A detailed action on the merits of claims 1-12 follows below:
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowed for disclosing: “each of the two locking screws initially extends through the elongate slot of each of the two fixed portions and is then screwed into the guide way of the vise body”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 is Zheng (TWM518608).In device of Zheng, each of the two locking screws 80 initially extends through the guide way 11 of the vise body 10, then extends through each of the two holes 71 of the positioning unit 70, and finally is screwed into each of the screw holes 61 of the positioning unit 60.
Claims 2-12 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723